Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 22 January 1782
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                  
                     Dear General
                     Williamsburg January 22. 1782
                  
                  I have received with the greatest sensibility the new token of your indulgences and partiality for me, nothing else could reconcile me with a dull winter spent at such a distance of your excellency.  I had taken such a pleasing habit of serving under your command, and of enjoying your presence that I am apt to believe that I live no more in america, but exiled in some remote corner of the world.  I long dear general, for the day where I can  you the parlé, and I wish it may be upon long island or york island. there is no doubt, but new exertions are to be made, and I have every ground to hope that france shall not be found deficient neither in suplying money, nor in affording an immediate and constant assistance of land and naval forces.  our contest is with a stubborn enemy you have maimed him several times; but if he continues fighting, we must strike at his head.  
                  Gal Rochambeau will communicate to your excellency a letter from gal green and with you unles in consequence of it, I hope that you will approve the previous measure, that he is determined to take. but I should be very sorry, if any groundless fears, should set the french army out of the good way, the road that leads to the center of the war, or as I was just saying, to the head of our adversary.
                  The share that your excellency is so good to take in our success at Eustatia makes me  happy upon that Event.  Perhaps the old prejudiced people of america will begin to doubt whether the british are inconquerable or not. your excellency did everything to open their eyes, and we only follow your example in other parts of the world.  May fortune be true  to merit and continue faithfull to your excellency these are the wishes of your Most humble servant 
                  
                     le chev. chastellux
                  
                  
                     permit me Dear general, to present my respects to Mrs Washington.
                  
                  
               